Name: Commission Implementing Regulation (EU) NoÃ 649/2013 of 8Ã July 2013 derogating from Regulations (EC) NoÃ 1122/2009 and (EU) NoÃ 65/2011 as regards the reduction of the amounts of the aid for late submission of single applications in relation to alpine pastures in mountain areas of Austria for 2013
 Type: Implementing Regulation
 Subject Matter: agricultural policy;  regions and regional policy;  farming systems;  Europe;  cultivation of agricultural land;  EU finance;  European Union law
 Date Published: nan

 9.7.2013 EN Official Journal of the European Union L 188/5 COMMISSION IMPLEMENTING REGULATION (EU) No 649/2013 of 8 July 2013 derogating from Regulations (EC) No 1122/2009 and (EU) No 65/2011 as regards the reduction of the amounts of the aid for late submission of single applications in relation to alpine pastures in mountain areas of Austria for 2013 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1698/2005 of 20 September 2005 on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) (1), and in particular Article 91 thereof, Having regard to Council Regulation (EC) No 73/2009 of 19 January 2009 establishing common rules for direct support schemes for farmers under the common agricultural policy and establishing certain support schemes for farmers, amending Regulations (EC) No 1290/2005, (EC) No 247/2006, (EC) No 378/2007 and repealing Regulation (EC) No 1782/2003 (2), and in particular Article 142(c) thereof, Whereas: (1) Commission Regulation (EC) No 1122/2009 of 30 November 2009 laying down detailed rules for the implementation of Council Regulation (EC) No 73/2009 as regards cross-compliance, modulation and the integrated administration and control system, under the direct support schemes for farmers provided for that Regulation, as well as for the implementation of Council Regulation (EC) No 1234/2007 as regards cross-compliance under the support scheme provided for the wine sector (3) provides, in its Article 23(1), for reductions to be applied in the case of late submission of an aid application as well as of documents, contracts or declarations which are constitutive for the eligibility for the aid. (2) According to Article 8(3) of Commission Regulation (EU) No 65/2011 of 27 January 2011 laying down detailed rules for the implementation of Council Regulation (EC) No 1698/2005, as regards the implementation of control procedures as well as cross-compliance in respect of rural development support measures (4), Articles 22 and 23 of Regulation (EC) No 1122/2009 apply mutatis mutandis to payment claims under Title I of Part II of Regulation (EU) No 65/2011. (3) Austria has implemented a system of single aid application which covers, pursuant to Article 19(3) of Regulation (EC) No 73/2009, several direct payment applications and certain applications for aid granted under Regulation (EC) No 1698/2005. (4) In accordance with Article 11(2) of Regulation (EC) No 1122/2009 and Article 8(1) of Regulation (EU) No 65/2011, Austria has fixed 15 May 2013 as the latest day until which single applications for 2013 can be submitted. (5) In order to enable the implementation of the control system the third subparagraph of Article 6(1) of Regulation (EC) No 1122/2009 requires Member States to ensure that agricultural parcels are reliably identified and to require the single application to be accompanied by documents identifying the parcels. (6) In response to deficiencies related to the determination of the eligible area of agricultural parcels, which were detected in the past, Austria has started updating its Land Parcel Identification System (LPIS) for alpine pastures as defined by Austria within the mountain areas designated pursuant to Article 50 of Regulation (EC) No 1698/2005. (7) Austria has experienced exceptional circumstances in weather conditions of the winter season 2012/2013 preventing the authorities from ending up the process of updating the LPIS for agricultural parcels of alpine pastures in those mountain areas before the launch of the single application process. The necessary rapid field visits of those parcels in high altitude have been delayed by heavy and late-season snowfalls. Consequently, farmers intending to submit a single application relating to agricultural parcels of alpine pastures will be provided with the updated information about the parcels later than foreseen. (8) This situation has affected the ability of applicants to submit single aid applications and payment claims relating to agricultural parcels of alpine pastures in Austria within the time limits provided for in Article 11(2) of Regulation (EC) No 1122/2009 and Article 8(1) of Regulation (EU) No 65/2011. (9) Due to those difficulties, the application process in 2013 is expected to start later than the date on which the process started in the previous years for farmers with agricultural parcels of alpine pastures. The information submitted by the Austrian authorities to the Commission on their capacity to finalise the update of the LPIS for those areas shows that a derogation until 28 June 2013 is necessary to enable all farmers and beneficiaries concerned to submit their single applications. (10) By way of derogation from Article 23(1) of Regulation (EC) No 1122/2009 it is therefore appropriate not to apply reductions on grounds of late submission of single applications in respect of those farmers who submitted their single applications relating to at least one agricultural parcel of alpine pasture as defined by Austria within the mountain areas designated pursuant to Article 50 of Regulation (EC) No 1698/2005 by 28 June 2013 at the latest. (11) Similarly, by way of derogation from Article 8(3) of Regulation (EU) No 65/2011 and in respect of payment claims under Title I of Part II of Regulation (EU) No 65/2011 relating to at least one agricultural parcel of alpine pastures as defined by Austria within the mountain areas designated pursuant to Article 50 of Regulation (EC) No 1698/2005, it is appropriate not to apply reductions on grounds of late submission of payment claims which were submitted by 28 June 2013 at the latest. (12) Since the derogations should cover the single applications and payment claims submitted for aid year 2013, it is appropriate that this Regulation applies retroactively. (13) The measures provided for in this Regulation are in accordance with the opinions of the Rural Development Committee and the Management Committee for Direct Payments, HAS ADOPTED THIS REGULATION: Article 1 By way of derogation from Article 23(1) of Regulation (EC) No 1122/2009, in respect of the application year 2013, no reductions on grounds of late submission shall apply to those farmers who submitted a single application relating to at least one agricultural parcel located in alpine pastures as defined by Austria within the mountain areas designated pursuant to Article 50 of Regulation (EC) No 1698/2005 by 28 June 2013 at the latest. Such single applications submitted after the 28 June 2013 shall be considered inadmissible. Article 2 By way of derogation from Article 8(3) of Regulation (EU) No 65/2011, in respect of the application year 2013, no reductions provided for in Article 23(1) of Regulation (EC) No 1122/2009 shall apply in respect of payment claims under Title I of Part II of Regulation (EU) No 65/2011 relating to at least one agricultural parcel located in alpine pastures as defined by Austria within the mountain areas designated pursuant to Article 50 of Regulation (EC) No 1698/2005 on grounds of late submission of payment claims if those payment claims were submitted by 28 June 2013 at the latest. Such payment claims submitted after the 28 June 2013 shall be considered inadmissible. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply as from 1 January 2013. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 July 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 277, 21.10.2005, p. 1. (2) OJ L 30, 31.1.2009, p. 16. (3) OJ L 316, 2.12.2009, p. 65. (4) OJ L 25, 28.1.2011, p. 8.